Case 2:19-cv-01489-RSM Document9 Filed 10/15/19 Page 1 of 1

wn FILED nememneeENTERED
commen LODGED — entecnmeeECEIVED

yer 4 9
| ae oer 15 2019 SP
See nT cu BEE cove

Of The Kingdom Of Morocco py WESTERN DISTRICT OF WASHINGTON

     

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

___Joseph Stanley Pigott a.k.a. King Abdul Mumin-E], et al.,
CASE NO. 19-CV-01489 RSM

Plaintiff(s),
KING COUNTY, et al.,

Defendant(s).

 

 

REQUEST FOR ENTRY OF DEFAULT
Comes now and hereby requests the Clerk to enter a default against the defendant, David P. Tracy, on
the basis that the record in this case demonstrates that there has been a failure to plead or otherwise
defend as provided by Rule 55(a) of the Federal Rules of Civil Procedure.

Respectfully submitted,

A? coal. God. ate Jf ba I
e ¥ * ¢ 7 wm

“5 rele

‘Attorney for Plaintiff

  
   

 

 
